TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-09-00634-CV



                                     Victoria Castillo, Appellant

                                                    v.

                 Texas Department of Family and Protective Services, Appellee


            FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
           NO. 08-513-F395, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                              MEMORANDUM OPINION


                On November 2, 2009, appellant Victoria Castillo filed a notice of appeal challenging

the trial court’s final order terminating her parental rights to her four minor children. The order was

signed June 11, 2009. In response, the Texas Department of Family and Protective Services (the

“Department”) filed a motion to dismiss Castillo’s appeal for want of jurisdiction based on her

failure to timely file her notice of appeal within twenty days of the date the trial court signed the final

order. See Tex. R. App. P. 26.1(b) (notice of appeal must be filed within 20 days after judgment or

order is signed in accelerated appeals); see also Tex. Fam. Code Ann. § 263.405(a) (West 2009)

(appeal of final order in termination case is governed by rules of supreme court for accelerated

appeals in civil cases). On November 6, 2009, Castillo filed in this Court a motion for extension of

time to file her notice of appeal. Under the rules of appellate procedure, a party seeking an extension

of time to file a notice of appeal must file a motion for leave in the appellate court within 15 days
of the deadline for filing the notice of appeal. Tex. R. App. P. 26.3. Beyond that time, we have no

authority to grant an extension. It is undisputed that Castillo failed to comply with rule 26.3. We

therefore grant the Department’s motion and dismiss Castillo’s appeal for want of jurisdiction.1




                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: January 29, 2010




       1
          We further note that even if Castillo had timely sought an extension of time to file her
notice of appeal, she failed to preserve any issues for our review by timely filing a statement of
points with the trial court. See Tex. Fam. Code Ann. § 263.405(b)(2) (West 2009).

                                                2